DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021  has been entered. Claims 13-14 and 20-21 have been cancelled, claims 9, 15 have been amended in the current application. Claims 1-8 remain withdrawn and claims 9-12, 15-19 are pending and examined in the current application.

Claim Objections
Claims 15-19 are objected to because of the following informalities:  Claim 15 has been amended to depend from non-elected invention (Product) where claim 15 and its dependent claims are directed to method of making the product of claim 9. Claim 15 directed to method of making should depend from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16 and 18 depend from claim 15 which in turn is directed to method of producing a chewing gum as per claim 9. Claim 9 as amended recites “wherein each of the first coating impurity and the second coating impurity is mannitol; .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 9-12, 15-19  are objected to as being dependent upon a non-elected claim, but would be allowable if put in proper dependent  form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 and 15-19 are allowable because the prior art of record Nurmi, Kamakura, Pepper, Reed and Song do not teach or suggest, singularly or in combination, at least the limitations of the base claim 9 that requires method of coating chewing gum with first and second coating wherein the first coating with a second syrup to form a second coating, wherein the second syrup comprises xylitol, a second coating impurity, a binder, and a coloring agent, wherein the second coating impurity is selected to slow the crystallization of xylitol; and  “wherein each of the first coating impurity and the second coating impurity is mannitol; and wherein each of the first coating and the second coating comprises 2-4% mannitol by wet weight.” 
Closest reference is Nurmi which does not teach that “the first coating comprises a first coating impurity, wherein the first coating impurity is selected to slow the crystallization of xylitol”, and also does not teach that “the second coating comprises a second coating impurity, wherein the second coating impurity is selected to slow the crystallization of xylitol”. Regarding the coating component /impurity selected to slow the crystallization of xylitol. Other applied art to Kamakura, Pepper, Reed and Song do not teach xylitol coating with mannitol impurity. Another prior art reference directed to coating with xylitol and mannitol is Barkalow (US 5965181). Barkalow is pertinent  as it teaches coating method for chewing gum with first coating syrup containing xylitol /mannitol coating with relative proportions of 95:5 to 70:30 for the first coating, Barkalow teaches that the second coating  consists essentially of one polyol (See column 4, lines 1-15), i.e., Barkalow does not teach a method of coating where the second coating comprising a combination of polyols and specifically not teach the claimed xylitol and mannitol combination but Barkalow teaches against the main inventive concept of combining xylitol and mannitol in the outer second coating where the amount of mannitol is 2-4%.  

Thus, the subject matter of amended claim 9 and its dependent claims is not taught or suggested singularly or in combination, by the prior art of record. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792